DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-17,and 20 are pending.
	Claims 1-3,10,13 and 20 have been amended.
	Claims 18 and 19 have been canceled.  
The double patenting rejection with respect to claims 1-20 is hereby withdrawn based on the Terminal Disclaimer filed on 01/14/2022. 
The 35 U. S. C. § 112(b) and 112(a) rejections for invoking 35 U.S.C. 112(f) with respect to claims 1-12 is hereby withdrawn in light of the clam amendment presented 01/14/2022.  

Response to Arguments
3.	Applicant's arguments filed on  01/14/ 2022 have been fully considered but they are not persuasive. 
Applicant argues that George fails to teach “formatting rules” and “governance rules” in claims 1,13, and 20. Examiner respectfully disagrees. George teaches a predefined rule to format messages to be compatible with plurality of social media systems (George [0138]). Furthermore, George teach theses formatting rules are based on different policies rules, and criteria imposed by the social media companies such as Facebook, Linden, Twitter. In this case, the claimed “governance rules” applied to message and when a lack of compliance detect, applying one or . Phelan teaches a system configured to send marketing email based on sending rule associated with day of week, time of day, and day of the month. This feature teaches sending the claimed “during one or more time periods associated with normal business hours” because time periods of normal business hours are included in time of day (Phelan claim 6). Furthermore, the marketing emails transmitted to subscribers. Thus, the computing device is requiring for receiving the transmitted emails.
Applicant argues George fails to teaches “ temporarily preventing the proposed messages from being transmitted to the number of recipient systems;” as previously presented in claim 18. George teaches when rule violation is detected, prompting message modification (George [0016]). In other words, the message will not be transmitted until the message modification completed. Therefore, the message is temporarily prevented from being transmitted. 
Regarding claims 7-8, applicant argues that  Bird makes no teaching or suggestion for the claimed features. Examiner respectfully disagrees. Bird teaches detecting failed transmitted messages associated with the message delivery media type determined by recipient preference rule  (Bird [0143][0125][0089]. The occurrence of the message failure obtained from a report. Thus, already transmitted and failed messages are analyzed for alternate transmitting media type.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 3-6, 9-10, 13, 15-16, and 20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by George et al. (US 2014/0180788 hereinafter referred to as George). 

Regarding claim 1,
George teaches:
 “A system for managing message emanating from an organization, said system comprising”(George [0109], a social relationship management system (SRM) system for distributing marketing messages. The social marketing messages originated from organizations). 
“an interface for electronically receiving messages from a user system associated with the organization, wherein each of said messages comprise content data” (George [0109][0102], a user interface for receiving marketing messages having corresponding formats to be modified if required by destination social media systems. The marketing messages developed by developers of marketing department using computing devices. In addition, inherently, the message itself is content).
“a fulfillment  hub comprising formatting rules and electronic delivery subsystems, wherein said fulfilment hub is configured to convert said messages into at least two different formats in accordance with said formatting rules and electronically transmit said messages to recipient system by way of said electronic delivery subsystems” (George [0138-0139][0115], a formatter using predefined rules corresponding to distention social media systems’ rules police, formats character limits etc. to modify modifying the campaign message to desired number of formats which are compatible with the destination system, and publishing the modified message on the destination system. Multiple social media systems will be used to distribute the messages).
“one or more electronic storage devices comprising software instructions, which when executed, configure one or more processors to, for each respective one of the messages received at the interface:”(George [0194], a memory for storing sequences of one or more instructions to be executed by a processor to perform the disclosed invention).
“apply governance rules to the content data of the respective ones of the messages; and where a lack of compliance with one or more of said governance rules is found generate an electronic notification indicating said lack of compliance with said one or more of said governance rules; George [0116] [0115] [0141], applying rules associated with different social media systems, and raising flags if the message does not comply with the rules. The rules correspond with the messages format compatibility that satisfies the destination’s social media system format requirement. The formatter perform compatible check on the message based the destination format requirement rules). 
“ receive one or more modifications to the content data of the respective ones of the messages; provide the respective ones of the messages as modified by the one or more modifications, to the fulfilment system for conversion into at least Page 2 of 18App. No. 17/222,479 Re: Office Action mailed 10/15/2021 two different formats in accordance with said formatting rules and transmission of said modified messages to said recipient systems by way of said electronic delivery subsystems.” (George [0116] [0138] [0119], in response to violating rules, prompting message modification. The formatter modifying the message to desired number of formats associated with the destination social media policy or rules of formatting requirements, and publishing the messages on the destination social media. George further teaches a publisher and scheduler for facilitating message publishing for the formatter). 

Regarding Claim 13,
George teaches: 
“ A method for managing messages emanating from an organization, said method comprising the steps of:” (George [0109], a social relationship management system (SRM) system for distributing marketing messages. The social marketing messages originated from organizations). 
“electronically receiving, from a user system associated with the organization, a proposed message comprising content data” (George [0109][0102], a user interface for receiving marketing messages having corresponding formats to be modified if required by destination social media systems. The marketing messages developed by developers of marketing department using computing devices. In addition, inherently, the message itself is content).
“ applying at least one governance rule to the content data; determining a lack of compliance with the at least one governance rule; generating an electronic notification indicating said lack of compliance with said at least one governance rule”(George [0116] [0115] [0141], applying rules associated with different social media systems, and raising flags if the message does not comply with the rules. The rules correspond with the messages format compatibility that satisfies the destination’s social media system format requirement. The formatter perform compatible check on the message based the destination format requirement rules). 
“temporarily preventing the proposed messages from being transmitted to the number of recipient systems”(George [0116] [0138] [0119], in response to violating rules, prompting message modification (i.e., the message won’t be transmitted until message modification performed). The formatter modifying the message to desired number of formats associated with the destination social Medias policy or rules of formatting requirements, and publishing the messages on the destination social media. George further teaches a publisher and scheduler for facilitating message publishing for the formatter. Inherently, the message that violates the formatting requirement won’t be published until the formatting rules or policies satisfied).
“receiving one or more modifications to the content data of the proposed message placing the content data of the proposed message in compliance with said at least one governance rule; converting the proposed message as modified by the one or more modifications into at least two different message formats in accordance with formatting rules, wherein Page 6 of 18App. No. 17/222,479 Re: Office Action mailed 10/15/2021 at least some of the George [0116] [0138] [0119] [00149], in response to violating rules, prompting message modification. The formatter modifying the message to desired number of formats associated with the destination social Medias policy or rules of formatting requirements, and publishing the messages on the destination social media. George further teaches a publisher and scheduler for facilitating message publishing for the formatter. Applying further rule form the policy or rule to the message until the requirements satisfied with the policy or rule). 
“ reapplying the at least one governance rule to the content data of the proposed message as modified by the one or more modifications; determining that the content data of the proposed message as modified by the one or more modifications complies with the at least one governance rule” (George [0138][0149], applying predefined rules or policies to satisfy destination social media requirements, and customizing the message until the policies or rules satisfied. Applying further rule form the policy or rule to the message until the requirements satisfied with the policy or rule). 

Regarding claim 20,
George teaches:
“A method for managing messages emanating from an organization, said method comprising the steps of: electronically receiving messages at one or more message management computers, from at least one user messaging system associated with the organization, for proposed delivery of said messages to recipient systems” (George [0109] [0102], a user interface for receiving marketing messages having corresponding formats to be modified to satisfy the destination social media systems). The marketing messages developed by developers of marketing department using computing devices. In addition, inherently, the message itself is content).
“applying governance rules in association with the message management computers to the content data of the messages; determining, for each respective one of said proposed messages, either compliance with all of said governance rules or a lack of compliance with at least one of said governance rules; generating, for at least one of said messages which said lack of compliance with at least one of said governance rules is found, an electronic notification indicating lack of compliance” (George [0116] [0115] [0141], applying rules associated with different social media systems, and raising flags if the message does not comply with the rules. The rules correspond with the messages format compatibility that satisfies the destination’s social media system format requirement. The formatter perform compatible check on the message based the destination format requirement rules). 
“preventing transmission of said at least one of said messages for which the lack of compliance with at least one of said governance rules is found, until a modification is made to said at least one of said messages, which places said content data in compliance with all of said governance rules” (George [0116] [0138] [0119], in response to violating rules, prompting message modification (i.e., the message won’t be transmitted until the modification happens). The formatter modifying the message to desired number of formats associated with the destination social Medias policy or rules of formatting requirements, and publishing the messages on the destination social media. George further teaches a publisher and scheduler for facilitating message publishing for the formatter. Inherently, the message that violates the formatting requirement won’t be published until the formatting rules or policies satisfied).
“applying formatting rules to said messages to transform said messages into formatted messages, wherein at least some of the formatting rules are specific to formats of the messages; and Page 8 of 18App. No. 17/222,479 Re: Office Action mailed 10/15/2021transmitting said formatted messages to at least one recipient system, and transmitting said formatted message to at least one recipient system” (George [0138-0139][0115], a formatter using predefined rules corresponding to distention social media systems’ rules police, formats character limits etc. to modify modifying the campaign message to desired number of formats which are compatible with the destination system, and publishing the modified message on the destination system. Multiple social media systems will be used to distribute the messages).

Regarding claim 3, George teaches all the limitations of claim 1.
George teaches:
“further comprising: one or more databases storing said governance rules, wherein at least some of said governance rules are specific to certain said formats” (George [0114][0130], the rules and policies are compatibility formatting rules for the messages. A database and table for storing formatting rules and policies).

Regarding claim 4, George teaches all the limitations of claim 1.
George teaches:
“further comprising: additional software instructions stored at said one or more electronic storage devices, which when executed, configure said one or more processors to cause said (George [0194] [0116] [0102], a memory for storing sequences of one or more instructions to be executed by a processor to perform the disclosed invention. Raising a flag to a developer for message modification to comply with the policies and rules. The developer using a computing system).

Regarding claims 5 and 15, George teaches all the limitations of claims 1 and 15.
George teaches:
“further comprising: additional software instructions stored at said one or more electronic storage devices, which when executed, configure said one or more processors to receive said one or more modifications to said respective ones of said messages from said user system” (George [0194] [0116] [0102], a memory for storing sequences of one or more instructions to be executed by a processor to perform the disclosed invention. Raising a flag to a developer for modifying the message to comply with the policies and rules. The developer using a computing system).

Regarding claims 6 and 16, George teaches all the limitations of claim 1.
George teaches:
“further comprising: a message archive; and additional software instructions stored at said one or more electronic storage devices, which when executed, configure said one or more processors to store at least the content data for each of the messages provided to the fulfilment system at the message archive” (George [0119][0194], a database for storing marketing messages with details, a memory for storing sequences of one or more instructions to be executed by a processor to perform the disclosed invention, In addition, the marketing messages have content).

Regarding claim 9, George teaches all the limitations of claim 7.
George teaches:
“further comprising: a message analytics engine comprising software instructions, which when executed, configure the message analytics engine to analyze contact history of the content data of the messages stored at said message archive and produce message data Via EFS-WebDate of Deposit: 4/5/2021 Inventor: Jeff FehlingDocket No.: HUM2027-235D Title: Enterprise Message Management System and Method Page 27 of 31representing effectiveness, response rates, delivery costs, and recipient satisfaction for said content data of said messages stored at said message archive” (George [0053][0054], monitoring and analyzing, status, progress, and results of  posted marketing campaign to measure engagement level and success of other complain. The monitoring tool configured to monitor posted contents associated with posted marketing campaign across different social media platforms as discussed id details with respect to Figs. 3, 4, and 5).

Regarding claim 10, George teaches all the limitations of claim 1.
George teaches:
“further comprising: additional software instructions stored at said one or more electronic storage devices, which when executed, configure said one or more processors to, where said lack of compliance with one or more of said governance rules is found, prevent the respective ones of the messages from being provided to the fulfillment hub unless a user override is received or the content data of the respective ones of the messages as modified by the one or more modifications complies with the governance rules” (George [0194] [0116] [0138] [0119], a memory for storing sequences of one or more instructions to be executed by a processor to perform the disclosed invention. in response to violating rules, prompting message modification. The formatter modifying the message to desired number of formats associated with the destination social Medias policy or rules of formatting requirements, and publishing the messages on the destination social media. George further teaches a publisher and scheduler for facilitating message publishing for the formatter. Inherently, the message that violates the formatting requirement won’t be published until the formatting rules or policies satisfied).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 7,8,11,17 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2014/0180788 hereinafter referred to as George), further in view of Bird et al. (US 2008/0278740, hereinafter referred to as Bird). 

Regarding claims 7 and 17, George teaches all the limitations of claims 1 and 16. 
George does not teach:
“further comprising: a business rules database storing one or more business rules; and a message analytics engine comprising software instructions, which when executed, configures the message analytics engine to analyze the content data stored at said message archive and generate an electronic alert where content data is found which violates said one or more business rules stored at said business rules database.
Bird teaches:
“further comprising: a business rules database storing one or more business rules; and a message analytics engine comprising software instructions, which when executed, configures the message analytics engine to analyze the content data stored at said message archive and generate an electronic alert where content data is found which violates said one or more business rules stored at said business rules database” (Bird [0143][0125][0089], detecting message transmission failure associated with the message’s delivery media type in order to select a different media type or retransmission. The media types are stored in a table as recipients’ preference rules associated with plurality of media types for delivering the message. The occurrence of message failure detected based a report). 


Regarding claim 8, George and Bird teaches all the limitations of claim 7.
George does not teach:
“Wherein: said one or more business rules comprise communication preferences provided by said at least one recipient system” (Bird [0125], the preference rules are recipient’s message delivery media types (e.g., FAX, SMS Email etc.))
Because both George and Bird teaches plurality of message processing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify George to include recipients preference rule for message delivery as disclosed by Bird, such inclusion is helpful to deliver the message via different recipients’ preferred media delivery types when delivery failure is detected (Bird [0176]). 

Regarding claim 11, George teaches all the limitations of claim 1.
George does not teach:
“ wherein: said at least two formats are selected from the group consisting of: web content format, mobile device format, social media post format, voice communication systems format, postal mail format, email format, fax format, customer resource management system format, and fax communication system format.  

“ wherein: said at least two formats are selected from the group consisting of: web content format, mobile device format, social media post format, voice communication systems format, postal mail format, email format, fax format, customer resource management system format, and fax communication system format.” (Bird [0142] [0182] [0135] [0094] [0095], the media types can be a fax, paper e-mail. etc. Carrier interface convert the message into a carrier-specific format and providing to the chosen carrier for transmission. The carriers can be SMS, Fax, and Conventional mail. Voice communication. Organization’s accounting or ERP system. Bird further teaches easily incorporating future media type delivery preferences).
Because both George and Bird teaches plurality of message processing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify George to include plurality of message delivery media types for selection based on recipients preference as disclosed by Bird, such inclusion is helpful to implement automated message delivery via different recipients’ preferred media  types without installing individual technology for each media type (Bird [0017]).  

8.	Claims 2, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2014/0180788 hereinafter referred to as George), further in view of Phelan et al. (US 2012/0191546 hereinafter referred to as Phelan).

Regarding claims 2 and 14, George teaches all the limitations of claims 1 and 13,
George does not teach:

Phelan teaches:
“further comprising: additional software instructions stored at said one or more electronic storage devices, which when executed configure said one or more processors to generate a template based on one or more characteristics of the respective ones of the messages; and populate said template with the content data for the respective ones of the messages” (Phelan [0017], a computerized email messaging system with a processor for executing program code to provide email strategy template with predefined several components that helps  to send email marketing message to subscribers). 
Because both George and Phelan teaches plurality of message processing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify George to include a predefined email strategy template for email marketing as disclosed by Phelan, such inclusions improve to implement successful automated   email marketing operation by reducing time and resources (Phelan [0014]). 

Regarding claim 12, George teaches all the limitations of claim 1.
George does not teach:
“wherein: the governance rules comprise a rule which permits sending of said messages in a mobile device format only during one or more time periods associated with normal business hours” 

“wherein: the governance rules comprise a rule which permits sending of said messages in a mobile device format only during one or more time periods associated with normal business hours” (Phelan claim 6, sending marketing email based on sending  rule associated with day of week, time day, and day of the month. Thus, desired time of the day can be configured for sending the email message). 
Because both George and Phelan teaches plurality of message processing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify George to include a schedule feature for sending email marketing as disclosed by Phelan, such inclusion enhance the efficiency of email marketing strategy by sending the email to appropriate target at the appropriate time (Phelan [0015]). 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/            Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456